LEMMON, J.,
concurs, but objects to the procedure used in this case. The trial court granted defendant’s motion to strike the attorney’s fees claim in this products liability action. This action by the trial court promoted piecemeal appeals and delayed the trial of the merits of the action.
In effect the granting of the motion to strike was equivalent to maintaining an exception of partial no cause of action, which is frowned upon for the same reason. *48The better way to handle such a claim is to exclude evidence of attorney’s fees at the trial on the merits because there is no right of recovery, allowing the plaintiff to proffer the evidence in the event of reversal on appeal of the ruling on the right to attorney’s fees.